EXHIBIT 23.3 RP®FINANCIAL, LC. Serving the Financial Services Industry Since 1988 July 11, 2011 Board of Directors West End Bank, S.B. West End Bancshares, Inc. West End Bank, MHC 34 South Seventh Street Richmond, Indiana47374 Members of the Board of Directors: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion, and any amendments thereto to be filed with Office of Thrift Supervision, and in the Registration Statement on Form S-1, and any amendments thereto to be filed with the Securities and Exchange Commission.We also hereby consent to the inclusion of, summary of and references to our Valuation Appraisal Report and any Valuation Appraisal Report Updates in such filings including the prospectus of West End Indiana Bancshares, Inc. and to the reference to our firm under the heading “Experts” in the prospectus. Sincerely, RP® FINANCIAL, LC. /s/ RP Financial, LC. Washington Headquarters Three Ballston Plaza Telephone:(703) 528-1700 1100 North Glebe Road, Suite 1100 Fax No.:(703) 528-1788 Arlington, VA22201 Toll-Free No.:(866) 723-0594 www.rpfinancial.com E-Mail:mail@rpfinancial.com
